Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1-5, 11-16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri et.al. (U.S Patent Application Publication 2011/0261609; hereinafter “Seshadri”; Reference cited by the applicant) in view of Gonapati et.al. (U.S Patent 10, 579,083; hereinafter “Gonapati”)


Regarding claims 1, 13, Seshadri discloses , A system on chip (SoC) device, comprising:
 one or more processors[ “if integrated circuit 20 is a large-scale device such as a "system on a chip", functional circuitry 23 may correspond to programmable logic circuitry such as a microprocessor or digital signal processor core,..”, 0035; Fig.2];
 a memory coupled to the one or more processors and having a plurality of memory circuits[ “ memory array 25 is arranged as multiple memory array blocks 26.sub.0 through 26.sub.3. …. Each memory array block 26 is associated with corresponding decode and read/write circuitry 21, which is involved in the addressing of memory cells in its associated memory array block 26, including the reading and writing of stored contents.”, 0036], wherein each respective memory circuits of the plurality of memory circuits is coupled to a respective active memory signal switch for the respective memory circuit[ “memory array blocks 26.sub.0 through 26.sub.3 are associated with corresponding sets of bias devices 27.sub.0 through 27.sub.3, respectively…. A connection between ground reference line V.sub.ss and each set of ground reference lines VSSF.sub.0 through VSSF.sub.3 for each memory array block 26.sub.0 through 26.sub.3, respectively, is also made by way of respective sets of one or more switches 29.sub.0 through 29.sub.3. “, 0038;” each memory array block 26 in memory array 25 is capable of operating in a retain-till-accessed (RTA) mode..”, 0041; “In normal operation (i.e., non-RTA mode) for reads and writes to memory array block 26.sub.m, switch 29.sub.m is turned on by power management circuitry 24 asserting an active high logic level as control signal RTA*.sub.m..”, 0047; “ In RTA mode, power management circuitry 24 turns switch 29.sub.m off, by way of an inactive low level on control signal line RTA.sub.m…while in this RTA mode, both read word line RD_WL.sub.j and write word line WR_WL.sub.k are maintained inactive low.”, 0048; ( i.e. each of the memory array block has respective memory circuits including the bias devices and a respective switch) ]
one or more voltage regulators that are coupled to a bias node of  at least one of the respective memory circuits. [“..only those block or blocks of the memory array that are being accessed are fully powered; other blocks of the memory that are not being accessed are biased to a reduced array power supply voltage (i.e., above the retention voltage) to reduce power consumption while idle. Well and junction biases (i.e., other than the bias of p-channel MOS source nodes that receive the reduced RTA bias) are typically maintained at the same voltages in RTA mode as in read/write operation, to reduce the recovery time from RTA mode…”, 0010; “bias devices 27.sub.0 through 27.sub.3, ..”, 0038; “Power management circuitry 24 regulates and distributes power supply voltages throughout integrated circuit 20..”, 0037; Fig.2 ( i.e the power management circuitry is coupled to the memory circuits / bias devices  of the respective memory array blocks. The power management circuitry corresponds to the voltage regulator)] .
 However Seshadri does not expressly disclose memory circuits of the plurality of memory circuits is coupled to a respective ballast driver , one or more voltage regulators coupled to a ballast driver gate node .
In the same field of endeavor ( e.g. power management of an electronic system by controlling the voltage transients upon sleep transitions), Gonapati teaches , 
a respective ballast driver[  “portions of the electronic system 100 including the LDOs can be powered down or placed in a low-power mode during periods when portions of the electronic system 100 are inactive, such as when in a sleep, or dormant, or hibernating mode..”, col 1 lines 47-51; “The pass element 110 may also include a plurality of additional ballast devices (e.g., ballast1, ballast2, . . . , ballastN) to provide further capacitance when activated. One or more ballast devices (e.g., ballast0, ballast1, ballast2, . . . , ballastN) is controlled by ballast switching circuits (e.g., BSC1, BSC2, . . . , BSCN of the error amplifier 120). By activating some of the ballast devices in certain time periods, and by activating other ballast devices in other time periods, multiple power conservation modes can be implemented.”,  col 4 lines 45-55].
However Gonapati does not expressly disclose the electronic system including a plurality of memory circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teachings of Seshadri to implement the ballast device circuits in the memory arrays as Gopinati teaches “ ballast is a combination of capacitance and/or inductance, and/or resistance or a combination thereof that is present in a circuit. Adding ballast can be accomplished by adding capacitance to a circuit…ballast can be added by coupling an electronic component that has inherent capacitance to a circuit such that when the electronic component is coupled to the circuit (e.g., by activating the electronic component) the capacitance of the circuit is greater than when the electronic component is not coupled to the circuit (e.g., by deactivating the electronic component).A gradual addition of ballast or gradual removal of ballast (e.g., by coupling signals derived from the power control section 170B to ballast devices in the LDO section 160) serves to control ripples or swings in the output voltage V.sub.out of the LDO regulator 102 so that output voltage V.sub.out does not dip below the brownout voltage”, col 7 lines 19-46].
one or more voltage regulators coupled to a ballast driver gate node [  “..low drop-out regulator..”, col 1 lines 23-29; col 7 lines 19-46 “ the LDO section 160 includes a pass element 110 and an error amplifier 120. The LDO section 160 receives an input voltage V.sub.in and produces an output voltage V.sub.out using a reference voltage V.sub.ref. ..col 4 lines 5-21; col 4 lines 45-55; col 10 lines 38-49; ( i.e the error amplifier of the  regulator circuit is coupled to the respective ballast devices )].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the  teachings of Seshadri with Gonapati Gonapati’s teaching of controlling the voltage transients during transition from sleep mode to retention mode to active mode or vice versa by controlling the respective ballast devices will substantially improve Seshadri’s system to retain the state information by preventing the operation below the brownout voltage level.
Regarding claims 2 ,14, Gonapati  teaches , each of the one or more voltage regulators is a low dropout regulator (LDO)[  col 1 lines 23-29; col 4 lines 5-21]
Regarding claims 3,  Seshadri discloses,   in operation, the respective active memory signal switch for a respective memory circuit causes the respective memory circuit to transition between an active state for the respective memory circuit and a retention state for the respective memory circuit [ 0038; 0041; 0047-0048].
Regarding  claims 4, 15,Seshadri discloses , wherein each respective memory circuit of the plurality of memory circuits is coupled to a respective voltage regulator via a respective bias node of the respective memory circuit[ 0010;0037; 0047-0048]
Gonapati teaches, wherein the output of the respective voltage regulator is coupled to a gate node of the respective ballast driver [  col 7 lines 19-46; col 4 lines 45-55; col 10 lines 38-49]
Regarding claims 5, 16, Seshadri discloses wherein the one or more voltage regulators coupled to the plurality of memory circuits[  0037; ( i.e the power management circuitry is coupled to the memory circuits of the respective memory array blocks. The power management circuitry corresponds to the voltage regulator)]
Gonapati teaches voltage regulator coupled to a respective gate node of each 
respective ballast driver [ “..low drop-out regulator..”, col 1 lines 23-29; col 7 lines 19-46 “ the LDO section 160 includes a pass element 110 and an error amplifier 120. The LDO section 160 receives an input voltage V.sub.in and produces an output voltage V.sub.out using a reference voltage V.sub.ref. ..col 4 lines 5-21; col 4 lines 45-55; col 10 lines 38-49; ( i.e the error amplifier of the  regulator circuit is coupled to the respective ballast devices )].
However Gonapati does not expressly disclose a common voltage regulator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gonapati to implement a common voltage regulator  since it has been held to be within the general skill of a worker in the art to select the component on the basis of its  suitability for the intended use as a matter of design choice.
Regarding claim 11, Seshadri discloses, wherein the plurality of memory circuits comprise static random access memory (SRAM) arrays [0003; 0012] 
Regarding claim 12 , Seshadri discloses the plurality of memory circuits [0036; 0038] 
Gonapati teaches distributing respective ballast drivers [ col 4 lines 5-21; col 4 lines 45-55]
Regarding  claim 19, Seshadri discloses , wherein the plurality of memory circuits comprises a plurality of memory arrays[ 0003, 0012].  
Regarding claim 20, Seshadri discloses, a memory device, comprising: 
a plurality of memory circuits[0036], wherein each respective memory circuit of the plurality of memory circuits is coupled to a respective active memory signal switch for the respective memory circuit[ “memory array blocks 26.sub.0 through 26.sub.3 are associated with corresponding sets of bias devices 27.sub.0 through 27.sub.3, respectively…. A connection between ground reference line V.sub.ss and each set of ground reference lines VSSF.sub.0 through VSSF.sub.3 for each memory array block 26.sub.0 through 26.sub.3, respectively, is also made by way of respective sets of one or more switches 29.sub.0 through 29.sub.3. “, 0038;” each memory array block 26 in memory array 25 is capable of operating in a retain-till-accessed (RTA) mode..”, 0041; “In normal operation (i.e., non-RTA mode) for reads and writes to memory array block 26.sub.m, switch 29.sub.m is turned on by power management circuitry 24 asserting an active high logic level as control signal RTA*.sub.m..”, 0047; “ In RTA mode, power management circuitry 24 turns switch 29.sub.m off, by way of an inactive low level on control signal line RTA.sub.m…while in this RTA mode, both read word line RD_WL.sub.j and write word line WR_WL.sub.k are maintained inactive low.”, 0048; ( i.e. each of the memory array block has respective memory circuits including the bias devices and a respective switch)], and wherein in operation, the respective active memory signal switch for a respective memory circuit causes the respective memory circuit to transition between an active state for the respective memory circuit and a retention state for the respective memory circuit [ 0038; 0041; 0047-0048] ; and
 one or more voltage regulators that are coupled to a bias node of  at least one of the respective memory circuits [“..only those block or blocks of the memory array that are being accessed are fully powered; other blocks of the memory that are not being accessed are biased to a reduced array power supply voltage (i.e., above the retention voltage) to reduce power consumption while idle. Well and junction biases (i.e., other than the bias of p-channel MOS source nodes that receive the reduced RTA bias) are typically maintained at the same voltages in RTA mode as in read/write operation, to reduce the recovery time from RTA mode…”, 0010; “bias devices 27.sub.0 through 27.sub.3, ..”, 0038; “Power management circuitry 24 regulates and distributes power supply voltages throughout integrated circuit 20..”, 0037; Fig.2 ( i.e the power management circuitry is coupled to the memory circuits / bias devices  of the respective memory array blocks. The power management circuitry corresponds to the voltage regulator)] .
However Seshadri does not expressly disclose memory circuits of the plurality of memory circuits is coupled to a respective ballast driver, one or more voltage regulators coupled to a ballast driver gate node and to a bias node .
In the same field of endeavor ( e.g. power management of an electronic system by controlling the voltage transients upon sleep transitions), Gonapati teaches , 
a respective ballast driver[ “portions of the electronic system 100 including the LDOs can be powered down or placed in a low-power mode during periods when portions of the electronic system 100 are inactive, such as when in a sleep, or dormant, or hibernating mode..”, col 1 lines 47-51; “The pass element 110 may also include a plurality of additional ballast devices (e.g., ballast1, ballast2, . . . , ballastN) to provide further capacitance when activated. One or more ballast devices (e.g., ballast0, ballast1, ballast2, . . . , ballastN) is controlled by ballast switching circuits (e.g., BSC1, BSC2, . . . , BSCN of the error amplifier 120). By activating some of the ballast devices in certain time periods, and by activating other ballast devices in other time periods, multiple power conservation modes can be implemented.”,  col 4 lines 45-55]
one or more voltage regulators coupled to a ballast driver gate node and to a bias node [“..low drop-out regulator..”, col 1 lines 23-29; col 7 lines 19-46 “ the LDO section 160 includes a pass element 110 and an error amplifier 120. The LDO section 160 receives an input voltage V.sub.in and produces an output voltage V.sub.out using a reference voltage V.sub.ref. ..col 4 lines 5-21; col 4 lines 45-55; col 10 lines 38-49; ( i.e the error amplifier of the  regulator circuit is coupled to the respective ballast devices )].
However Gonapati does not expressly disclose the electronic system including a plurality of memory circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teachings of Seshadri to implement the ballast device circuits in the memory arrays as Gonapati teaches “ ballast is a combination of capacitance and/or inductance, and/or resistance or a combination thereof that is present in a circuit. Adding ballast can be accomplished by adding capacitance to a circuit…ballast can be added by coupling an electronic component that has inherent capacitance to a circuit such that when the electronic component is coupled to the circuit (e.g., by activating the electronic component) the capacitance of the circuit is greater than when the electronic component is not coupled to the circuit (e.g., by deactivating the electronic component).A gradual addition of ballast or gradual removal of ballast (e.g., by coupling signals derived from the power control section 170B to ballast devices in the LDO section 160) serves to control ripples or swings in the output voltage V.sub.out of the LDO regulator 102 so that output voltage V.sub.out does not dip below the brownout voltage”, col 7 lines 19-46].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the  teachings of Seshadri with Gonapati Gonapati’s teaching of controlling the voltage transients during transition from sleep mode to retention mode to active mode or vice versa by controlling the respective ballast devices will substantially improve Seshadri’s system to retain the state information by preventing the operation below the brownout voltage level.


Allowable Subject Matter
    Claims 6, 7, 8, 9, 10, 17, 18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    Majhi, U.S Patent Application Publication 2020/0227477, teaches selector elements with ballast for low voltage bipolar memory devices
Mangal et.al. U.S Patent 9,620,200, teaches retention mode circuitry coupled to the functional circuitry to provide retention voltages to the functional circuitry, where the retention mode circuitry may include a first circuitry to provide a first retention voltage to the functional circuitry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAYATHRI SAMPATH/           Examiner, Art Unit 2187               

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187